Case 7:20-cv-01202-VB Document 63 Filed 03/05/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRYAN COHEN, individually and on behalf of
all other persons similarly situated,
Plaintiff,

 

ORDER
Vv.
20 CV 1202 (VB)
NORTHEAST RADIOLOGY, P.C. and
ALLIANCE HEALTHCARE SERVICES, INC.,
Defendants.
x

 

As discussed at a conference held today, attended by counsel for all parties, it is
HEREBY ORDERED:

1. The deadline for the completion of all discovery is March 31, 2022. The parties
shall discuss the interim discovery deadlines in good faith. By March 12, 2021, the parties shall
submit an updated proposed Civil Case Discovery Plan and Scheduling Order.

2. The parties are directed to discuss settlement in good faith. By no later than
September 7, 2021, counsel shall submit a joint letter regarding the status of their discussions
and whether there is anything the Court can do to assist in that regard.

3. A status conference is scheduled for December 10, 2021, at 2:30 p.m., to proceed
by telephone. Counsel shall attend by calling the following number and entering the access code
when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662
Access Code: 1703567

Dated: March 5, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
